                                                                      Case 2:17-cv-01219-JAD-VCF Document 42
                                                                                                          41 Filed 01/22/21
                                                                                                                   01/21/21 Page 1 of 2
                                                                                                                                      4



                                                                1 Marquis Aurbach Coffing
                                                                  Nick D. Crosby, Esq.
                                                                2 Nevada Bar No. 8996
                                                                  Jackie V. Nichols, Esq.
                                                                3 Nevada Bar No. 14246
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  ncrosby@maclaw.com
                                                                6 jnichols@maclaw.com
                                                                    Attorneys for Defendant Las Vegas Metropolitan Police Department
                                                                7
                                                                                            UNITED STATES DISTRICT COURT
                                                                8
                                                                                                     DISTRICT OF NEVADA
                                                                9
                                                                  DUANE JENSEN,                                              Case Number:
                                                               10                                                       2:17-cv-01219-JAD-VCF
                                                                                                  Plaintiff,
                                                               11
MARQUIS AURBACH COFFING




                                                                          vs.                                     STIPULATION AND ORDER FOR
                                                               12                                                  DISMISSAL WITH PREJUDICE
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  LAS VEGAS METROPOLITAN POLICE
                                                               13 DEPARTMENT; TODD R. FASULO, SR.,
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                  personally and in his official capacity; LISA
                                                               14 LICHTENBERGER personally and in her
                                                                  official capacity, DOES I-X; inclusive, and               ECF No. 41
                                                               15 ROE CORP. I-X, inclusive,

                                                               16                               Defendants.
                                                               17

                                                               18         IT IS HEREBY STIPULATED, by and between Plaintiff Duane Jensen (“Plaintiff”),
                                                               19 in Proper Person, and Defendants Las Vegas Metropolitan Police Department (“LVMPD”),
                                                               20 through their attorneys of record, Marquis Aurbach Coffing, that the parties agree as

                                                               21 follows.

                                                               22         1.     Any and all claims with respect to the above-captioned matter are hereby
                                                               23 dismissed with prejudice as to Plaintiff Duane Jensen and Defendants; and

                                                               24 / / /

                                                               25 / / /

                                                               26 / / /

                                                               27 / / /

                                                               28 / / /
                                                                                                          Page 1 of 2
                                                                                                                                          MAC:14687-048 4256241_1
                                                                     Case 2:17-cv-01219-JAD-VCF Document 42
                                                                                                         41 Filed 01/22/21
                                                                                                                  01/21/21 Page 2 of 2
                                                                                                                                     4



                                                                1         2.     Each party will bear its own attorney fees and costs.
                                                                2 Dated this 21st day of January, 2021           Dated this 21st day of January, 2021
                                                                3 MARQUIS AURBACH COFFING                        DUANE JENSEN
                                                                4
                                                                  By:/s/ Jackie V. Nichols                       By:/s/ Duane Jensen
                                                                5    Nick D. Crosby, Esq.                           Duane Jensen
                                                                     Nevada Bar No. 8996                            113 Caperna Court
                                                                6    Jackie V. Nichols, Esq.                        Boulder City, Nevada 89005
                                                                     Nevada Bar No. 14246                           Plaintiff Pro Se
                                                                7    10001 Park Run Drive
                                                                     Las Vegas, Nevada 89145
                                                                8    Attorneys for LVMPD
                                                                9

                                                               10                                            ORDER
                                                               11          IT IS SO ORDERED this           day of January, 2021.
MARQUIS AURBACH COFFING




                                                                            Based on the parties' stipulation [ECF No. 41] and good cause appearing, IT IS
                                                               12   HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to
                          (702) 382-0711 FAX: (702) 382-5816




                                                                    bear its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                                               14
                                                                                                                 _____________________________
                                                               15                                                U.S. District Judge Jennifer A. Dorsey
                                                                                                                 Dated: January 22, 2021
                                                               16

                                                               17

                                                               18

                                                               19
                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                            Page 2 of 2
                                                                                                                                           MAC:14687-048 4256241_1
